DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-46 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10362977. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite nearly identical subject matter.
Allowable Subject Matter
Claims 38-39, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34, 37, 40-42, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US 20120330178) (Fig 12-13) in view of Kraft (Fig 4)
Regarding claim 34, Kraft (Fig 12-13) discloses a method of measuring a reaction time of a subject (abstract), comprising the steps of:
(a) providing a handheld computing device (100) to the subject (paragraph 0032), said handheld computing device having a motion sensor (112) integral thereto (paragraph 0032); 
(b) instructing the subject to hold the handheld computing device motionless until after a stimulus has been presented (Step 1104, paragraph 0057) and then to move the handheld computing device in response to the stimulus as quickly as possible after the stimulus has been presented (“after pressing the start button on the touch screen you will be brought to the testing screen. The testing screen has an image (e.g. examiner notes as the stimulus) of the balance position you should emulate. Get into that position (e.g. moving the handheld computing device in response to the stimulus) and press the start button when you are ready.”, paragraph 0057); 
(c) selecting a movement threshold value (greater than 1.2 g or less than 0.8 g, paragraph 0065); 
(d) presenting the stimulus to the subject at a stimulus time (“after pressing the start button on the touch screen you will be brought to the testing screen. The testing screen has an image of the balance position you should emulate…the test will count down from 5 and then start.”, paragraph 0057); 
(e) within said handheld computing device, continuously reading digital values from the motion sensor from said stimulus time at least until a time when a read digital value exceeds said movement threshold value, thereby reading a plurality of digital values (“please balance on one leg as long as you can for 30 seconds…paragraph 0057; at step 1106, the users balance during a 30 second time period is inferred by recording translational accelerations as provided by the accelerometers 112”, paragraph 0059). 
(f) determining from said plurality of digital values an earliest time of an intentional movement of said handheld computing device at a time between said stimulus time and said time when said read digital value exceeds said movement threshold value (“for the case of perfect equilibrium, A=1. In accordance with a scoring system of one embodiment described herein, a demerit of 1 is assigned if A becomes greater than 1.2 g or less than 0.8 g (i.e. plus or -20% deviation from being perfectly still) throughout the 30 seconds that the postural stability test is administered.”, paragraph 0065); and 
Kraft (Fig 12) is silent regarding using 2(g) determining the reaction time of the subject to be a time difference between said stimulus time and said earliest time of said intentional movement. However Kraft (Fig 4) discloses using time differences to determine reaction times (paragraph 0044).  Therefore, it would have been obvious at the effective filing date of the invention to modify Kraft (Fig 12) to include using the time differences to determine reaction times as taught by Kraft (Fig 4) for the purpose of allowing for reaction time evaluation easily and compactly. 
Regarding claim 37, Kraft (Fig 12-13) discloses The method according to claim 34, wherein said motion sensor is an accelerometer (paragraph 0032) and said movement threshold value is greater than or equal to an acceleration value of 0.1g (paragraph 0065).  
Regarding claim 40, Kraft (Fig 12-13) discloses The method according to claim 34, wherein the handheld digital computing device has a display (108) integral thereto and wherein step (d) comprises the step of presenting the stimulus to the subject at the stimulus time using said display (paragraph 0023, 0032).  
Regarding claim 41, Kraft (Fig 12-13) discloses The method according to claim 34, further comprising the step of: (h) using said handheld computing device to report said reaction time of the subject (paragraph 0031).  
Regarding claim 42, Kraft (Fig 12-13) discloses A method of measuring a reaction time of a subject (abstract) wherein the subject is provided with a handheld computing device (100) to the subject (paragraph 0032), said handheld computing device having a motion sensor (112) integral thereto (paragraph 0032); 
(a) instructing the subject to hold the handheld computing device motionless until after a stimulus has been presented (Step 1104, paragraph 0057) and then to move only the handheld computing device in response to the stimulus as quickly as possible after the stimulus has been presented (“after pressing the start button on the touch screen you will be brought to the testing screen. The testing screen has an image (e.g. examiner notes as the stimulus) of the balance position you should emulate. Get into that position (e.g. hence moving the handheld computing device in response to the stimulus) and press the start button when you are ready.”, paragraph 0057); 
(b) selecting a movement threshold value (greater than 1.2 g or less than 0.8 g, paragraph 0065); 
(c) presenting the stimulus to the subject at a stimulus time (“after pressing the start button on the touch screen you will be brought to the testing screen. The testing screen has an image of the balance position you should emulate…the test will count down from 5 and then start.”, paragraph 0057); 
(d) within said handheld computing device, continuously reading a plurality of movement values from the motion sensor from said stimulus time until a first time when at least one of said plurality of movement values exceeds said movement threshold comprising a first substantial movement time (“please balance on one leg as long as you can for 30 seconds…paragraph 0057; at step 1106, the users balance during a 30 second time period is inferred by recording translational accelerations as provided by the accelerometers 112”, paragraph 0059). 
(e) determining within said handheld computing device from said start time, said first substantial movement time, and said plurality of movement values a first intentional movement time after said start time and before said first substantial movement time  (“please balance on one leg as long as you can for 30 seconds…paragraph 0057; at step 1106, the users balance during a 30 second time period is inferred by recording translational accelerations as provided by the accelerometers 112”, paragraph 0059); and (g) using said handheld computing device to report said reaction time (paragraph 0031). 
Kraft (Fig 12) is silent regarding 2(f) determining within said handheld computing device said reaction time of the subject to be a time difference between said first intentional movement time and said start time. Kraft (Fig 4) teaches using time differences to determine reaction time (paragraph 0044). Therefore, it would have been obvious at the effective filing date of the invention to modify Kraft (Fig 12) to include using the time differences to determine reaction times as taught by Kraft (Fig 4) for the purpose of allowing for reaction time evaluation easily and compactly. 
Regarding claim 45, Kraft discloses the method according to claim 42, wherein said motion sensor is an accelerometer (paragraph 0032) and said movement threshold is 0.1 g (paragraph 0065).  
Claim 35-36, 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft in view of Curtiss.
Regarding claim 35 and 43, Kraft is silent regarding wherein said motion sensor is read at intervals of 0.001 seconds or 0.002 seconds. Although, Curtiss does not expressly disclose wherein said motion sensor is read at intervals of 0.001 seconds or 0.002 seconds Curtiss discloses wherein said motion sensor is read at intervals of 0.1 seconds (paragraph 0042). However, Curtiss states that “clearly, other sampling intervals (sample rates) could readily be used and those of ordinary skill in the art will readily be able to adapt the foregoing when the sample rate is higher or lower than the examples given herein.” Therefore, it would have been an obvious matter of design choice at the time of the invention to read at the claimed time intervals or the time intervals taught by Curtiss because Applicant has not disclosed that reading at intervals of 0.001 seconds or 0.002 seconds provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Kraft/Curtiss, and applicant' s invention, to perform equally well with either the intervals taught by Kraft/Curtiss or the claimed intervals because both would perform the same function of gathering numerous data points equally well with either the intervals as taught by Curtiss or the claimed intervals. 
	Therefore, it would have been prima facie obvious to modify Kraft by Curtiss to obtain the invention as specified in claim 35/43 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kraft.
Regarding claims 36 and 44, Kraft discloses said motion sensor is an accelerometer. Kraft is silent regarding the use of a gyroscope. However, Curtiss teaches wherein said motion sensor is selected from the group consisting of an accelerometer and a gyroscope (paragraph 0026). Therefore, it would have been obvious at the effective filing date of the invention to modify Kraft to include the use of the gyroscope as taught by Curtiss to take into the rotational velocities as well as the accelerations to provide more data and hence a more accurate reaction time conclusion.  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791